UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1961


ALECIA Y. FARLEY; MARVIN A. FARLEY,

                Plaintiffs - Appellants,

          v.

BRIAN T. MOYNIHAN, Individually and as an officer of Bank of
America, N.A.; BRIAN T. MOYNIHAN, Individually and as an
officer of Bank of America Home Loans Servicing,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00217-JAG)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alecia Y. Farley; Marvin A. Farley, Appellants Pro Se. Michael
T.   Hosmer,  MCGUIREWOODS,  LLP,  Charlotte,  North  Carolina,
Jontille Dionne Ray, MCGUIREWOODS, LLP, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alecia     Y.    Farley    and      Marvin    A.    Farley       appeal   the

district    court’s     order      dismissing      their       civil   complaint      for

failure to state a claim.             We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.               Farley v. Moynihan, No. 3:13-cv-

00217-JAG    (E.D.     Va.     June   26,       2013).     While       we    grant    the

Appellants’ motion to proceed in forma pauperis on appeal, we

deny their motions for a statement of accounting and for default

judgment.     We dispense with oral argument because the facts and

legal    contentions    are       adequately      presented       in   the    materials

before   this   court       and   argument      would    not    aid    the   decisional

process.



                                                                               AFFIRMED




                                            2